DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 9-13 have been amended by Applicant in the reply filed 2/5/2021.  New claims 17-29 added by Applicant in the reply filed 2/5/2021.  Claims 9-29 are pending.
Claims 9-10, 13-16, 23, 25, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schachtely et al (US 2010/0179269) and in further view of Kneisel et al (US 2010/0254876).
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schachtely and Panz, as applied to Claim 9 or 10, and in further view of Doshi et al (US 2012/0020106) and in further view of Panz et al (US 2005/0192395).
Claims 17-22, 24, 26 and 28 are allowed.

Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive. 
Applicant argues against the rejection of Claims 9-10 and 13-16 at Page 8, ¶3 against the rejection of Claim 9 that “the goal of Applicant’s process is to produce granules with very low thermal conductivity so that they may serve as insulation materials” is distinguishable from the cited prior art.  The argument is In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further regarding Claim 25, the argument is unpersuasive since, as applied in the rejection below, one of ordinary skill in the art would reasonably expect the granules disclosed by Schachtely and Kneisel which comprise the identical chemical composition to have thermal conductivity less than 30 mW/K*m.
Furthermore, recitation of insulation materials in the preamble is merely recitation of intended use and not limiting to the structure.

Applicant argues at Page 8, ¶3 against the rejection of Claim 9 that the goal of Applicant’s process to produce granules with “high mechanical integrity so that they do not readily disintegrate to form dust” and may serve as insulation materials is distinguishable from the cited prior art.  The argument is unpersuasive since it is noted that the features upon which applicant relies (i.e., high mechanical integrity) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, Schachtely explicitly states that the crusts/granules have “necessary strength not to break apart again in the subsequent steps” (see [0215]) and are very stable during transport (see [0031]).    Redispersibility in rubber mixtures is 

Applicant further argues at the bottom of Page 8 that there is “no motivation to combine the teachings of Kneisel with those of Schachtely” since “Schachtely does not disclose using any silica which is not either hydrophilic silica or which is hydrophobic silica which has been completely hydrophobicized.”  This argument is unpersuasive since the Office maintains that Schachtely explicitly discloses a process comprising a step for hydrophobing a starting material comprising hydrophilic silica in [0051-0052].  Furthermore, Kneisel is applied for suggesting a method comprising directly performing compacting to a mixture of silica and hydrophobing agent instead of hydrophobic silica particles in order to improve the economy of compression by reducing the required pressures and pressure dwell times of compacting (see [0006]).

Applicant further argues in the top of Page 9, that Kneisel’s “mixture of [hydrophobizing agent and water] with pyrogenic cannot be de-aerated” because “both the water and hydrophobizing agent would both rapidly volatilize.”  This argument is unpersuasive since there is nothing in Schachtely that suggests that the de-aeration step removes volatile compounds.  Schachtely discloses a process where de-aerating removes air and increases bulk density which the Office maintains would not remove any hydrophobing agents present in the mixture.    Kneisel also discloses hydrophobing agents that are identical to those disclosed in Schachtely which are clearly not removed in Schachtely’s de-aeration process since his final product is hydrophobic.  Compare Schachtely's hydrophobing agents at [0054-0159] to Kneisel at [0013-0129].  

Applicant further argues in the middle of Page 9, that Kneisel cannot be combined with Schachtely since he “mentions the process of Schachtely in paragraph [0002]” and therefore teaches away from Schachtely.  Kneisel’s teaches his method as a way to reduce the necessary high pressures and long pressure dwell times of the compacting step required in Schachtely where the particles have high hydrophobicity (see [0004] and [0006]).  Kneisel therefore teaches an improvement over Schachtely’s hydrophobing and compaction process.  The Office maintains that this does not constitute a teaching away from a combination of Schachtely’s preliminary de-aeration to further improve bulk density with Kneisel while reducing the need for high pressure and long pressure dwell time during Schachtely’s compacting step.  Furthermore, Kneisel teaches a process where compacting a silica/hydrophobic agent mixture produces bulk and tamped densities (400 g/l and 480 g/l in [0142], Table 3) that are less than those achieved by Schachtely (up to 700 g/l in [0024]). 

Applicant further argues at Page 10 that “Doshi wishes to produce particles having both hydrophobic and hydrophilic regions” and therefore cannot be combined with Kneisel which produces products with uniform hydrophobicity.  The argument is unpersuasive since Doshi relevant to Schachtely and Kneisel as applied only for disclosing the hydrophobing agent comprising hydroxy-terminated polydimethylsiloxane as forming a hydrophobic region in the initial starting particle.  It is not relevant that Doshi further discloses subsequently creating hydrophilic regions in his own product.

Applicant further argues at Page 10 that “Panz is directed to producing hydrophobic precipitated silicas with high pH which would be deleterious to insulation compositions.”  This argument is unpersuasive since Panz is relevant to Schachtely as suggesting a viscosity that improves distribution of a hydrophobing agent on silica.  Applicant’s arguments regarding the high pH as being deleterious to insulation material is not relevant to the combination of Panz with Schachtely and Kneisel.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 13-16, 23, 25, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schachtely et al (US 2010/0179269) and in further view of Kneisel et al (US 2010/0254876).
	Regarding Claim 9, Schachtely discloses a method for preparing granulated silica, the method comprising:
	(1) preparing a raw material by a process of surface modification a pyrogenically prepared silicon dioxide (i.e. hydrophilic silica) with hydrophobizing agent (see [0051-0052])
(2) de-aerating the pyrogenically prepared silicon dioxide (see [0034]);
(3) compacting the pyrogenically prepared silicon dioxide to a desired bulk density and forming crusts (see [0029-0032] and [0036]); and
(4) breaking the crusts (see [0030] and [0037]).
	Schachtely does not specifically disclose granulating during the compaction.  Since the broadest reasonable interpretation for “granular materials” encompasses all shapes, the compaction to form crusts disclosed by Schachtely reads on granulating during compaction in step iii).
	Schachtely is silent with respect to a temperature for surface modification of the hydrophilic silica that is less than 55°C and a storage time of not more than 24 hours.  
Kneisel discloses a process of preparing flakes of hydrophobic pyrogenically prepared silicon dioxide comprising:
(1) spraying pyrogenically prepared silicon dioxide (i.e. hydrophilic silica) with water bringing into contact with a water repellent (i.e. a hydrophobizing agent);
(2) compacting the mixture;
(3) optionally ripening at a temperature of 20 to 40°C over a period of up to a few days; and annealing at a temperature of 80 to 140°C (see [0010]).
Kneisel further discloses examples comprising forming granulated flakes with a ripening time of 3 hours (see Page 4, Table 2 Example 2).

Kneisel suggests that compacting before the silicon dioxide is hydrophobic is more economical to perform because of reduced pressure and pressure dwelling time requirements (see [0006-0007]).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method for preparing hydrophobic silica granules as disclosed by Schachtely comprising mixing of a hydrophobizing agent and silica where deaeration and compression occurs immediately after mixing and without first annealing at high temperature to produce hydrophobicity as disclosed by Kneisel since the compacting step would be more economically completed.
Regarding Claim 10, Kneisel discloses reactive organosilanes and organosiloxanes (see [0012-0129] which disclose organosilanes and polysiloxanes or silicone oil (i.e. organosiloxanes)).  Kneisel further discloses identical compounds to those which modify the surface of the silica to form hydrophobic silica (i.e. which react with Si-OH groups on the surface of silica) (compare Kneisel at [0012-0129] to Schachtely at [0052-0159]).  Kneisel further explicitly discloses spraying the silica with the water repellent (i.e. where the water repellent is a liquid at room temperature) (see [0010]).
 Regarding Claim 13, Schachtely discloses hydrophilic pyrogenic silica that is compacted has tamped bulk density of 200 to 450 g/l (see [0026]).
	Regarding Claim 14, Kneisel discloses a method where mixing silica with the hydrophobizing agent comprises a 14-16 wt% hydrophobizing agent in the total mixture (Ex. 1:  2.4/(12+0.6+2.4), Ex. 2:  2.4/(12+2.4+2.4)) (see Table 1).
Regarding Claim 15, Schachtely discloses a method where compaction is carried out by rolling (see [0175]).
	Regarding Claim 16, Schachtely discloses a method where fines are separated off and returned to the process (see [0038] and [0192]).
	Regarding Claim 23, Schachtely discloses a method where the hydrophobic silica subject to preliminary bulk density increase has a tamped bulk density of 90 to 120 g/L (see [0161]).
	Regarding Claim 25, Schachtely and Kneisel do not disclose a thermal conductivity of the compacted hydrophobic pyrogenically prepared silicon dioxide.  However, it has been held that products of identical chemical compositon cannot have mutually exclusive properties (see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Here, Schachtely and Kneisel disclose granules comprising pyrogenically prepared silica surface modified by hydrophobing agents comprising organosilanes, organosiloxanes or silicone resins (see [0053-0159]).  The present invention also relates to compacted granules of pyrogenic silica modified by organosilanes, organosiloxanes or silicone resins (see Specification at Page 7, Ln 4 and Page 9, Ln 6-7).  Applicant’s examples and comparative examples all containing pyrogenic silica and hydrophobing agent have thermal conductivity less than 30 mW/K*m (see Tables 1-4).  Therefore, one of ordinary skill in the art would reasonably expect the granules disclosed by Schachtely and Kneisel which comprise the identical chemical composition to have thermal conductivity less than 30 mW/K*m.
	Regarding Claim 27, Schachtely discloses a flowable product (see [0022]).
	Regarding Claim 29, Schachtely discloses a hydrophobic pyrogenically prepared silicon dioxide compacted to give crusts where the tamped bulk density is 201 to 700 g/l (see [0027]). It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the granules as disclosed by Schachtely and Kneisel where the bulk density of the compacted granules is in any workable or optimum range overlapping with Schachtely including the claimed range in order to produce a suitable filler material.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schachtely and Panz, as applied to Claim 9 or 10, and in further view of Doshi et al (US 2012/0020106) and in further view of Panz et al (US 2005/0192395).
	As applied to Claim 9, Schachtely and Kneisel discloses a method for preparing pyrogenically prepared silicon dioxide granules, the method comprising i) coating a mixture comprising hydrophilic silica with a hydrophobizing agent at a temperature of not more than 55°C; ii) after conditioning for not more than 24 hours, deaerating the mixture; compacting the mixture from step ii) to a desired bulk density; and iv) granulating during the compaction in step iii).
	As applied to Claim 10, Schachtely and Kneisel discloses a method for preparing pyrogenically prepared silicon dioxide granules, the method comprising i) coating a mixture comprising hydrophilic silica with hydrophobizing agent comprising organosiloxane where the siloxane bridge reacts with the Si-OH groups on the silica surface at a temperature of not more than 55°C; ii) after conditioning for not more than 24 hours, deaerating the mixture; compacting the mixture from step ii) to a desired bulk density; and iv) granulating during the compaction in step iii).
	Regarding Claims 11 and 12, Schachtely and Kneisel do not specifically disclose a hydroxy-terminated polydimethylsiloxane which have kinematic viscosity measured at 25°C of from 5 mm2/s to 100 mm2/s.
	Regarding hydroxy-terminated polydimethylsiloxane, Doshi discloses a particle containing a hydrophobic region where the particle is subjected to surface treatment to modify the surface chemistry of the particle to form hydrophobic regions (see [0048]).  Doshi further discloses that fumed silica (i.e. pyrogenic silica) may be modified by contacting it with a hydroxy-terminated polydimethylsiloxane (see [0048]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Schachtely and Kneisel where the hydrophilic pyrogenic silica is mixed with a hydroxy-terminated polydimethylsiloxane, as disclosed by Doshi as the mere combination of prior art elements where Doshi discloses that the combination would be expected to produce hydrophobic regions on silica.
	Regarding the viscosity, Panz discloses a method for preparing hydrophobic precipitated silica comprising preparing a mixture of an organopolysiloxane derivative and a hydrophilic precipitated silica and containing the mixture for a period of 0.5 to 72 h at 10 to 150°C (see [0013-0017]).  Panz further discloses polydimethylsiloxane hydrophobizing agent that has a viscosity of 30 to 100 cSt (i.e. 30-100 mm2/s) to permit optimum distribution over the silica (see [0061-0062]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Schachtely and Kneisel where the hydrophilic pyrogenic silica is mixed with a hydrophobizing agent that has a viscosity of 30-100 mm2/s, as disclosed by Panz since Panz suggests that it permits optimum distribution over silica when hydrophobing.

Allowable Subject Matter
Claims 17-22, 24, 26 and 28 are allowed.
The closest prior art of record namely Schachtely and Kneisel cited above do not teach or fairly suggest the process according to Claim 17 comprising the step i)-iv) wherein step i) comprises coating a mixture consisting of hydrophilic silica with a hydrophobing composition consisting of organosilicon compounds which eliminate not more than 1 wt%, based on the weight of the hydrophobing composition of volatile organic compounds, HCl, or ammonia, selected from the group consisting of organosilanes, organosiloxanes, silicone resins, and mixtures thereof.
As explained above, Schachtely discloses a method comprising coating a hydrophilic silica with a hydrophobing agent to prepare a hydrophobic silica, deaerating the hydrophobic silica, compacting the deaerated hydrophobic silica to a target bulk density where compacting forms flakes which are a granulated material.  Schachtely broadly discloses hydrophobing compositions which are organosilicon compounds selected from organosilanes, polysiloxanes and silicone oils (see [0054] and [0151])   Schachtely does not specifically teach or suggest limiting the hydrophobing composition to organosilicon compounds which eliminate not more than 1 wt%, based on the weight of the hydrophobing composition of volatile organic compounds, HCl, or ammonia.
As explained above, Kneisel discloses a method comprising coating a hydrophilic silica with a hydrophobing agent, compacting the mixture to a target bulk density where compacting forms granulated flakes, and annealing the flakes at temperatures from 80 to 140°C.  Kneisel broadly discloses hydrophobing compositions which are organosilicon compounds selected from organosilanes, polysiloxanes and silicone oils (see [0013] and [0121])   Kneisel does not specifically teach or suggest limiting the hydrophobing composition to organosilicon compounds which eliminate not more than 1 wt%, based on the weight of the hydrophobing composition of volatile organic compounds, HCl, or ammonia.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        8/8/2021

/SHENG H DAVIS/Primary Examiner, Art Unit 1732